UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1943



PHYLLIS FILOSO,

                                              Plaintiff - Appellant,

          versus


PRINCE WILLIAM COUNTY SCHOOL BOARD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1385-A)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phyllis Filoso, Appellant Pro Se. Mary Ellen McGowan, SICILIANO,
ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phyllis     Filoso     appeals      from     the    district    court’s     order

granting summary judgment in favor of her former employer on her

claims   alleging       discriminatory         treatment    in    violation    of   the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213

(2000), and      Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e (2000).         We have reviewed the record and find that Filoso

failed to establish a prima facie case of disability discrimination

under the ADA, see Tyndall v. Nat’l Educ. Cntrs., 31 F.3d 209, 212-

16 (4th Cir. 1994), or retaliation under Title VII, see Matvia v.

Bald Head Island Mgmt., Inc., 259 F.3d 261, 271 (4th Cir. 2001).

Accordingly,     we     affirm    the    award    of    summary    judgment    to   the

Defendant.      We deny Filoso’s motion for oral argument because the

facts    and   legal     contentions      are    adequately       presented    in   the

materials      before    the     court   and     argument    would    not     aid   the

decisional process.*




                                                                              AFFIRMED




     *
       We deny the Appellee’s motion to strike Filoso’s informal
reply brief.


                                           2